Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on February 10, 2021 is acknowledged.  Claims 1-41 were canceled and claims 42 and 50 were amended.  Claims 42-55 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse DIG as the linker and acylation at the N-terminus of each monomer subunit in the response filed November 6, 2018.
After further review, there election of species requirement is hereby withdrawn.  Claims 42-55 are examined on the merits of this office action. 


Claim Objections
Claim 55 is objected to for the following minor informality: claim 55 contains the acronym MAdCAM, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., Mucosal Addressin Cell Adhesion Molecule acid (MadCAM). The abbreviations can be used thereafter.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 42-55 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-14 of US Patent No. 9809623 in view of Waitemata (cited in Applicants IDS dated 6/18/2020) and Makaria (frontiers in Medicine, 2014, Volume 1, Article 6) .  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
	The instant application claims “A method for treating Celiac disease in a subject, the method comprising administering to the subject an effective amount of a pharmaceutical composition comprising a peptide dimer compound comprising two monomer subunits, wherein each monomer subunit comprises the amino acid sequence: Pen-(N-Me-Arg)-Ser-Asp-Thr-Leu-Pen-Phe(4-tBu)-((3-homo-Glu)-(D-Lys) or a pharmaceutically acceptable salt thereof” (see claim 42).	  The instant application further claims “wherein each monomer subunit comprises a disulfide bond between the two Pen amino acids;  wherein the peptide dimer compound further comprises a linker moiety; wherein the linker moiety is bound to the D-Lys amino acids of the two monomer units; wherein the linker moiety is diglycolic acid (DIG); wherein the N-terminus of each monomer subunit is acylated; wherein each monomer subunit comprises a C-terminal free amide; wherein each monomer subunit comprises a disulfide bond between the two Pen amino acids and a linker moiety bound to the D- Lys amino acid, wherein the N-terminus of each monomer subunit is acylated (claim 43-49).  The instant application further claims a specific dimeric structure (claim 50); an acetate salt of the peptide dimer compound; wherein the pharmaceutical composition is administered orally; wherein the pharmaceutical composition comprises a pharmaceutically acceptable excipient; wherein the pharmaceutical composition comprises an enteric coating; wherein the peptide dimer compound or pharmaceutically acceptable salt thereof inhibits binding of a4B7 to MAdCAM (see claim s51-55).
	US Patent No. 9809623 B2 claims a method of treating an inflammatory bowel disease said method comprising administering an effective amount of a pharmaceutical composition comprising  a 
US Patent No. 9809623 B2 wherein the peptide dimer compound or pharmaceutically acceptable salt thereof is an acetate salt of the peptide dimer compound;  wherein the peptide dimer compound or pharmaceutically acceptable salt thereof is an acetate salt of the peptide dimer compound (claims 11-12). 
US Patent No. 9809623 B2 further discloses enteric coating (see paragraph 0114) however, does not claim enteric coating.  Furthermore, US Patent No. 9809623 B2 discloses wherein the inflammatory bowel disease is celiac disease as a utility but does not claim treating celiac disease.  
	However, Waitemata teaches tablets with an 'enteric coating' (EC) means that there is a coating
which holds the tablet together in acid conditions, such as the stomach, and release the medicine contents in the intestines. Enteric coatings are either used to protect the stomach from the medicine, to protect the medicine from the stomach, or to release the medicine after it has passed through the stomach e.g. in the intestines. For example, Sulfasalazine is used either for the treatment of arthritis or for the treatment of Crohn's disease which is inflammation of the intestines. When used for arthritis it is very often given without an enteric coating so that it can be absorbed more quickly, whereas for Crohn's where it is needed in the intestines to work it is given with an enteric coating.  It would have been obvious before the effective filing date of the claimed invention to use enteric coated pharmaceutical compositions comprising the antagonists of US Patent No. 9809623.  One of ordinary skill in the art would have been motivated to do so given it would release the medicine into the intestines and protect the stomach.

	It would have been obvious before the effective filing date of the claimed invention to treat celiac disease as the inflammatory bowel disease of US Patent No. 9809623 B2.  One of ordinary skill in the art would have been motivated to do so given that MAdCAM-1 is upregulated in celiac disease and using blockers of integrin ((α4β7 and MAdCAM-1) such as the dimeric compounds of US Patent No. 9809623 B2 would be beneficial in treating patients with celiac disease and increased MAdCAM-1.  There is reasonable expectation of success given that US Patent No. 9809623 discloses treatment of inflammatory bowel diseases with an α4β7 antagonist and disclose treatment of celiac disease as main utility in the disclosure. 
Therefore, if one of ordinary skilled in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent No. 9809623 and vice versa.  

Closest Prior Art Made of Record
The closest prior art is that of Bhandari et al., (US 20140193465, published on 7/10/2014, cited in ID).  The disulfide-rich dimer molecules taught by Bhandari et al. can be cherry-picked to give a peptide of Pen-(N-Me-Arg)-Ser-Asp-Thr-Leu-Pen-Xaa11-Xaa12-D-Lys (see claim 1) out of more than millions possible combinations.  Further, even if the sequence is selected, there is no reason at the same time Xaa11-Xaa12 is replaced by Phe(4-tBut)-(B-homo-Glu).   Furthermore, treatment of celiac disease is also in a laundry list of disorders (see paragraph 0088).  There is no teaching, suggestion or motivation to pick SEQ ID NO:153 as the antagonist and treat celiac disease.  Thus Bhandari et al. do not anticipate and/or make obvious the instantly claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654